         Case 1:21-cr-00479-LAP Document 12 Filed 09/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                      No. 21-CR-479 (LAP)

JESUS CONCEPCION,                                       ORDER

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The parties shall appear for a conference on October 4,

2021 at 12:00 p.m.      Speedy Trial time is excluded from September

22, 2021 until that conference date in the interests of justice.

SO ORDERED.

Dated:      September 16, 2021
            New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
